—Proceeding pursuant to CPLR article 78 to review a determination of the respondents, the New York State Office of Mental Health and the Hudson River Psychiatric Center, dated January 21, 1999, which, inter alia, upon rejecting the determination of a hearing officer dated December 22, 1998, that the petitioner was fit to perform the essential functions of his job without accommodation and that he had been improperly placed on an involuntary leave of absence, found that the petitioner was unable to perform the essential duties of his job without accommodation, that he had properly been placed on an involuntary leave of absence, and offered him only a modified work assignment.
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contentions, the determination of the New York State Office of Mental Health and Hudson River Psychiatric Center, made after a hearing, to place him on an involuntary leave of absence was supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Carroll v County of Putnam, 271 AD2d 443; Matter of Glinka v Town of Poughkeepsie, 209 AD2d 773; Matter of Romano v Town Bd., 200 AD2d 934).
The petitioner’s remaining contentions are without merit. Santucci, J. P., Altman, Florio and Adams, JJ., concur.